Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00127-CR

                            EX PARTE Ronald THOMPSON

                From the 379th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2012-CR-1148-W2
                       The Honorable Ron Rangel, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and REMAND this matter to the trial court for entry of an order dismissing the
prosecution against Ronald Thompson, i.e., all charges against Ronald Thompson for alleged
violations of section 21.15(b)(1) of the Texas Penal Code.

      SIGNED August 30, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice